Exhibit News Release For Immediate Release Stantec announces solid second quarter 2009 results EDMONTON AB (August 6, 2009) TSX, NYSE:STN North American design firm Stantec announced second quarter 2009 results today with gross revenue increasing 13.0% to C$388.1 million and net revenue increasing 10.1% to C$318.1 million compared to the second quarter of 2008. Net income for the quarter was C$22.3 million, and diluted earnings per share were C$0.49. “During the first six months of 2009, we have experienced challenging market conditions across North America. I’m pleased that our employees continue to deliver by managing the business effectively and efficiently, which is reflected in our results this quarter and year to date,” says Bob Gomes, Stantec President & CEO. The outlook through the rest of the year remains stable for Stantec. In the quarter, the firm began to see some smaller stimulus funded projects being awarded, but it does not expect to feel any significant effect of stimulus funding in the infrastructure market until the end of 2009 or early 2010. Stantec believes that infrastructure spending approved by the US and Canadian federal governments in the first quarter of 2009 will assist in maintaining its backlog and replace some projects that have been curtailed due to difficult economic conditions. Key developments in the quarter included the following: § Gross revenue increased 13.0% to C$388.1 million compared to C$343.3million in the second quarter of 2008. Net revenue increased 10.1% to C$318.1 million from C$289.0million, and net income was up 0.9% to C$22.3 million compared to C$22.1million. Diluted earnings per share were C$0.49in the second quarter of 2009 compared to C$0.48 inthe same period last year, representing an increase of 2.1%. § Year-to-date 2009 gross revenue increased 24.8% to C$792.9million compared to C$635.1million in the same period of 2008, and net revenue increased 21.6% to C$661.4 million from C$543.9million. Net income increased 10.3% to C$43.0 million from C$39.0million. Diluted earnings per share were up 10.6% to C$0.94 from C$0.85. § During the second quarter Stantec announced it had renewed its normal course issuer bidpursuant to which it may purchase up to 2,273,722 of its common shares, representing approximately 5% of its issued and outstanding shares.Stantec also announced it was awarded a contract to design the rehabilitation of the West Roxbury Tunnel, a 12,500-foot-long, 84-inch-diameter rock tunnel running beneath Boston, Massachusetts. § Also in the second quarter, Mr. David Emerson P.C. and Mr. Robert (Bob) Gomes, the new President & CEO of Stantec, were added to the board of directors. § Complete Financial Statements, Notes to the Financial Statements, and Management’s Discussion and Analysis will be filed on Sedar (www.sedar.com) and Edgar (www.sec.gov) on August 6 and are available to download free of charge from the Investors section on www.stantec.com. The documents are also available from Stantec. Project activity in the quarter is a good reflection of how Stantec’s diversification is helping the firm continue to succeed in a challenging market. For example, Stantec’s Environment practice was awarded a contract with the City of Windsor, Ontario, to provide services for developing a combined sewer overflow treatment system, as part of its riverfront pollution control plan. This project award is a direct result of stimulus funding for infrastructure projects in Canada. In Victoria, British Columbia, the firm was chosen to provide program management, technical planning, and preliminary engineering services for the installation of the Capital Regional District (CRD)—Core Area Wastewater Treatment Program. This multiyear initiative is one of the largest wastewater treatment programs in the world and will provide secondary treatment facilities for the CRD core area communities by 2017. In Los Angeles, Stantec’s Transportation group is part of a team providing on-call project management, construction management, and staff assistance services to the Southern California Regional Rail Authority in support of new construction and rehabilitation projects for its Metrolink commuter rail system. The work will span five years and include more than a dozen large projects. In Philadelphia, Pennsylvania,the firm is working on systems for warning device replacement and improvement projects on trolley lines, and in Miami, Florida, Stantec was chosen to design and commission signal and communication systems for three new metrorail stations connecting passengers to the Miami Intermodal Center, a massive transportation hub being developed by the Florida Department of Transportation at Miami International Airport. Work also began on rehabilitating the signal system for the 38th Street Yard LeadsReconstruction Project in the Borough of Brooklyn for New York City transit. In Nevada, Stantec’s UrbanLand group is working on a project for the Nevada Department of Transportation to design the landscaping and aesthetics for Interstate 15 South in Las Vegas. In California, work continues on Phase 1 of Walker Community Park for the City of Galt, for which the firm is providing landscape architecture, survey, and civil, electrical, and environmental engineering services. Stantec’s Buildingsteam has been hired to help the Bermuda Hospitals Board expand and redevelop the aging KingEdwardVIIMemorialHospital located in Hamilton, Bermuda. The firm is providing a full suite of integrated services—architecture; interior design; mechanical, electrical, and structural engineering; and sustainability consulting—for the project which is intended to be delivered through a public-private partnership. In addition, the firm was awarded a contract with the University of the FraserValley in British Columbia to provide integrated services in architecture, landscape architecture, interior design, and structural, mechanical, electrical, and civil engineering for the first phase of the relocation of its Chilliwack campus. “Our performance to date in 2009 is a direct reflection of the stability of our business model and our employees’ ability to react to and take advantage of the opportunities that exist in a changing market,” adds Gomes. The second quarter conference call, to be held today at 4:00 PMEDT (2:00 PM MDT), will be broadcast live and archived in the Investors section at www.stantec.com.
